DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ware et al. US Pub. No. 2017/0324019 (“Ware”)1 in view of Oh U.S. Patent No. 6,275,441.
Regarding claim 1, Ware teaches a semiconductor memory device [IC 101 of Fig. 1 and Para. 0010, 0011] comprising:
a memory region from which first data and second data are sequentially read [Para. 0010 – a source memory control IC that transmits writes write data and/or control signals to a destination memory IC may also receive read data signals and/or status information transmitted by the memory IC; see also Para. 0012 and Fig. 2]; and
a data output circuit [107 of Fig. 1] suitable for performing a reset operation on a data pad during an output disable period between a first output enable period [first driver enable] corresponding to first output data and a second output enable period [second driver enable] corresponding to second output data, when sequentially outputting the first and second output data corresponding to the first and second data through the data pad [see Fig. 2].

    PNG
    media_image1.png
    433
    330
    media_image1.png
    Greyscale

[0012] While each of the PHYs within ICs 101 and 111 generally includes multiple transmitters and receivers (and/or transceivers) coupled to respective signaling links, PHYs 105 and 115 are depicted for purposes of explanation as minimally containing a synchronous differential transmitter and counterpart synchronous differential receiver, respectively. More specifically, on the transmit side (i.e., within cold chip 101), an RSFQ register element 108 is clocked by a transmit timing signal, CK.sub.T (e.g., a "transmit clock" though a strobe signals may be employed instead), to deliver a stream of transmit data values to differential output driver 107 during a corresponding sequence of bit-time intervals (also referred to herein as unit intervals or bit intervals). More specifically, in one embodiment, the output of the RSFQ register is either a pulse or absence of a pulse within the corresponding bit interval (i.e., conveying logic `1` and `0` bit values, respectively, or logic `0` and `1` bit values) which, due to the quantum nature of the pulse (i.e., a .about.2.1 mV-ps pulse--h/2e, a magnetic flux quantum), is split into two or more identical outputs to drive respective driver branches within differential output driver 107. Output driver 107 responds to the incoming quantum pulse stream by driving, during each bit interval, a differential voltage or pseudo-differential voltage onto the component conductors of signaling link 110 with a voltage swing (difference between more positive and more negative voltage levels) and duration sufficient to enable data bit recovery within transistor-based PHY 115. In the depicted embodiment, receive-side PHY 115 includes a receiver 117 that resolves the transmitted differential signal into a stream of pre-conditioned data signals (rxd) that are latched within sampling element 118 in response to respective transitions of 

[0018] FIGS. 2 illustrates an exemplary timing diagram for generation of data-dependent X and Y driver output states in accordance with the differential output driver shown in FIG. 1. In the depicted example, the driver supply voltages +Vs and -Vs are supplied by circuitry outside the cold-chip temperature domain (e.g., supplied by the warm chip or another component in the warmer domain) and cycled between ground and maximum voltage potentials (+Vs,max and -Vs,max) during every bit interval. As the supply voltages are driven to the ground or "reset" potential, the bias current within each leg of each driver branch is zeroed, resetting any voltage-state junction stacks to transparency (i.e., to the superconducting or transparent state) at the conclusion of a given bit interval and start of the subsequent bit interval. Accordingly, when the voltage supply nodes transition from their reset levels (e.g., ground) to maximum supply levels (+Vs,max; and -Vs,max, respectively)--marking the start of a "driver-enable" subinterval--each driver-branch input and output leg is initialized into a superconducting (junction-stack-transparent) state so that the output driver itself is rendered to state X. Thus, the TX+ and TX- outputs initially rise/fall to +V.sub.H and -V.sub.L levels, respectively, at the start of the driver-enable subinterval within each bit interval. As shown, a transmit data input pulse, if any, is applied to the input legs of the driver branches during the leading portion of the driver-enable subinterval (i.e., during another subinterval referred to herein as the single-flux-quantum (SFQ) interval). In this example, complement input data is supplied to both driver branches in which a logic `1` is indicated by lack of a quantum pulse during the SFQ interval and a logic `0` is indicated by presence of a quantum pulse, the former being shown for one bit interval and the latter shown for the subsequent bit interval. In the logic `1` bit interval, the blank SFQ interval (i.e., quantum pulse omission) renders no state change within the junction stacks of the output driver so that the state X output levels are maintained throughout the driver-enable interval. By contrast, in the logic `0` bit interval, quantum pulse 195 temporarily decreases the bias current flowing into the input leg of each driver branch (being supplied thereto in separate instances) and correspondingly increases the bias current within the output leg of each branch, causing at least one junction within the junction-stack of each output leg to transition to the voltage state and thereby increase the bias current flowing into the input leg. The increased current flow within each driver-branch input leg now exceeds the critical current of all junctions in the input-leg junction stack, rendering the entire stack into the voltage state and steering the bias current back to the output leg to likewise render the junction stack in that leg into the voltage state. As discussed above, the net effect of the input quantum pulse is a near-instantaneous transition of all junction stacks within the output driver to the voltage state, rendering the output driver into state Y in which the TX+ and TX- voltage levels are reversed relative to state X. That is, the junction stack resistances are chosen (i.e., engineered by virtue of the number of junctions (n) in each stack) to reverse the state-X output voltage levels--the junction stack resistance between the TX- output node and the negative supply raising the TX- voltage to +V.sub.H and the junction-stack resistance between the TX+ output node and positive supply node correspondingly lowering the TX+ voltage to -V.sub.L as shown. Accordingly, during the portion of the driver-enable sub-interval that follows the SFQ interval (a sub-interval shown in FIG. 2 as a transmit (tx) interval) either of two differential voltage states X or Y will be applied (driven onto) the chip-to-chip signaling link in accordance with the logic state conveyed in the transmit-data input. Those two differential signal states will yield a logic-level `1` or `0` signal sample when conditioned and captured within the signal receiver of the warm IC (i.e., when sampled within receive window 197 shown in FIG. 2). 

Ware does not teach  a data output circuit suitable for selectively performing a reset operation on a data pad according to a logical relationship between the first and second data.
Oh teaches another semiconductor memories device comprising a memory region from which first data [Even] and second data [Odd] are sequentially read [102 Fig. 1 and 5]; and
a data output circuit [Fig. 3 and 4] suitable for selectively performing a reset [precharge] operation on a data pad according to a logical relationship between the first and second data during an output disable period [see Fig. 2] between a first output data and a second output data [Qf1 and Qs1], when sequentially output the first and second output data corresponding to the first and second data through the data pad [Bus Driver 308 and 309]. 
(6)   In most high speed memory circuits it is common to use precharging techniques to reduce the switching time of the data bus. As shown in FIG. 2, before the second data is driven onto the data bus, the data bus is precharged back to its initial level (e.g., high in FIG. 2). This precharging, however, does take some time and is unnecessary when both bits of data are the same (i.e., no switching needs to take place). In one embodiment, the present invention eliminates the data bus precharging when both read data are the same. This is accomplished by feeding the first data that is already on the data bus back to the bus driver, comparing it with the second data and logically combining the result with the precharge signal. The feedback from the data bus to the driver circuit is shown in dotted lines on FIG. 3. 

(8)   In operation, the data bus must always get precharged after the last data in the cycle and before the next set of multiple bits (i.e., before the next clock cycle begins). In the exemplary embodiment of the double data rate memory device described here, the automatic precharge must take place after the second data and before the next set of double bits. This is accomplished by a negative pulse on the second data precharge signal Q2_PCH. When Q2_PCH goes low, AND gates 402 and 404 respectively drive the gate terminals of transistors MP1 and MP2 low. Transistors MP1 and MP2 thus turn on pulling both lines GIO and GIOb to logic high (precharge level). Otherwise, Q2_PCH stays high during the window of time defined by one clock period and precharging is accomplished by logic circuitry inside the bus driver circuit. A NOR gate 406 compares the level of the first data on GIO with that of the inverted version of the second (latched) data Qd_ed. If the first data Q1 on the data bus is a logic low, GIO is low and GIOb is high. Given a non-matching second data Q2 of logic high, Qd_eb would be low, resulting in a logic high at the output of NOR 406. NAND gate 410 receives Ld_Even at one input as the enable signal for the driver. The signal Ld_Even is therefore high and combined with a high at the output of NOR 406, causes the output of NAND gate 410 to go low. This in turn causes the output of AND gate 402 to go low. Transistor MP1 turns on pulling GIO up to a high level, thus precharging GIO. For the GIOb half of the circuit, GIOb need not be driven as it was already in high state. 

(9)   When the second data Q2 is the same as the first data Q1 (e.g., logic low), Qd_eb would be high, driving the output of NOR gate 406 low. The output of NAND gate 410 is therefore pulled high. With Q2_PCH also at a high level, AND gate 402 applies a high level to the gate terminal of transistor MP1 keeping transistor MP1 off and GIO low. Thus, when the second of the two pre-fetch data is of the same logic level as the first, the step of precharging is eliminated. It is to be understood that the implementation shown in FIG. 4 is for illustrative purposes only, and that those skilled in the art appreciate that there are alternative ways of eliminating the precharge when not necessary. 


    PNG
    media_image2.png
    405
    664
    media_image2.png
    Greyscale

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to has modified the memory device of Ware with a data output circuit suitable for selectively performing a reset operation on a data pad according to a logical before the second data is driven onto the data bus, the data bus is precharged back to its initial level (e.g., high in FIG. 2). This precharging, however, does take some time and is unnecessary when both bits of data are the same.
Regarding claim 2, Ware teaches the data output circuit performs the reset operation by transitioning a power supply voltage from a target level to a reset level during the output disable period [see fig. 2 and Para. 0018], and the power supply voltage includes a voltage [+Vs and -Vs] used when the first and second output data are outputted, and has the target level during the first output enable period and the second output enable period [see fig. 2 and 3].
Oh teaches the data output circuit performs the reset operation [precharged] by transitioning a power supply voltage from a target level to a reset level during the output disable period [Para. (6) – before the second data is driven onto the data bus, the data bus is prechard back to its initial level] or skips the reset operation by maintaining the power supply voltage at the target level during the output disable period [Para. (9) skips the precharged operation when the two pre-fetch data is of the same  logic].  Therefore, Ware in view of Oh teaches the claim limitation.
Regarding claim 3, Ware teaches the data output circuit performs the reset operation by adjusting a resistance value of a path of an internal current from a low resistance value to a high resistance value during the output disable period, the internal current includes an output current which becomes a basis when the first and second output data are outputted, and the resistance value of the path of the internal current has the low resistance value during the first output enable period and the second output enable period [see fig. 2 and Para. 0015 - By this arrangement and by biasing the individual driver-branch input/output legs to enable data-dependent transitioning of the junction stacks from superconducting to resistive (voltage) states, 0018-0019].
[0016] Still referring to FIG. 1 and more particularly to the Josephson junction I-V curve shown in detail view 190, each Josephson junction within a given junction stack behaves hysteretically as current through the junction is increased and then decreased. More specifically, each junction superconducts (i.e., exhibits zero resistance and zero voltage drop) until the conducted current rises above a "critical current" I.sub.J1 (I.sub.Crit), at which point the junction transitions from the superconducting state to a "voltage state" characterized by a fixed resistance, R.sub.J1 (i.e., i.e., such that a nonzero voltage drop appears across the junction). Thereafter, the junction remains in the voltage state even as current drops below the critical current (hence the hysteretic operation), not returning to the superconducting state until the current finally drops below a hysteretic current (I.sub.Hyst) which may be at or near the zero conduction point. Approximate values for the junction current and voltage at the transition from the superconducting state to the voltage state (and thus the nonzero junction resistance) are shown for an exemplary Josephson junction implementation. Other values may apply in alternative embodiments. 

Oh teaches skips the reset operation.  Therefore, Ware in view of Oh teaches the claim limitation.

Claim(s) 4-7, 9-14, 16-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ware in view of Krishnamurthy et al. U.S. Patent No. 6,351,150 (“Krishnamurthy”)
Regarding claim 4, Ware teaches a semiconductor memory device comprising:
a memory region from which first data and second data are sequentially read;
a control circuit suitable for generating a reset control signal [Para. 0018] and an input data control signal based on the first to second data and a third data [CKt – see Para. 0012, see further discussion in claim 1];
a power supply circuit suitable for generating a high voltage [+Vs,max] and a low voltage [-Vs,max] each having a target level during a first output enable period and a second output enable period, in response to the reset control signal [see fig. 2 or 5]; and
the driver supply voltages +Vs and -Vs are supplied by circuitry outside the cold-chip temperature domain (e.g., supplied by the warm chip or another component in the warmer domain) and cycled between ground and maximum voltage potentials (+Vs,max and -Vs,max) during every bit interval. As the supply voltages are driven to the ground or "reset" potential, the bias current within each leg of each driver branch is zeroed, resetting any voltage-state junction stacks to transparency (i.e., to the superconducting or transparent state) at the conclusion of a given bit interval and start of the subsequent bit interval. Accordingly, when the voltage supply nodes transition from their reset levels (e.g., ground) to maximum supply levels (+Vs,max; and -Vs,max, respectively)--marking the start of a "driver-enable" subinterval--each driver-branch input and output leg is initialized into a superconducting (junction-stack-transparent) state so that the output driver itself is rendered to state X. Thus, the TX+ and TX- outputs initially rise/fall to +V.sub.H and -V.sub.L levels, respectively, at the start of the driver-enable subinterval within each bit interval. As shown, a transmit data input pulse, if any, is applied to the input legs of the driver branches during the leading portion of the driver-enable subinterval (i.e., during another subinterval referred to herein as the single-flux-quantum (SFQ) interval). In this example, complement input data is supplied to both driver branches in which a logic `1` is indicated by lack of a quantum pulse during the SFQ interval and a logic `0` is indicated by presence of a quantum pulse, the former being shown for one bit interval and the latter shown for the subsequent bit interval. In the logic `1` bit interval, the blank SFQ interval (i.e., quantum pulse omission) renders no state change within the junction stacks of the output driver so that the state X output levels are maintained throughout the driver-enable interval. By contrast, in the logic `0` bit interval, quantum pulse 195 temporarily decreases the bias current flowing into the input leg of each driver branch (being supplied thereto in separate instances) and correspondingly increases the bias current within the output leg of each branch, causing at least one junction within the junction-stack of each output leg to transition to the voltage state and thereby increase the bias current flowing into the input leg. The increased current flow within each driver-branch input leg now exceeds the critical current of all junctions in the input-leg junction stack, rendering the entire stack into the voltage state and steering the bias current back to the output leg to likewise render the junction stack in that leg into the voltage state. As discussed above, the net effect of the input quantum pulse is a near-instantaneous transition of all junction stacks within the output driver to the voltage state, rendering the output driver into state Y in which the TX+ and TX- voltage levels are reversed relative to state X. That is, the junction stack resistances are chosen (i.e., engineered by virtue of the number of junctions (n) in each stack) to reverse the state-X output voltage levels--the junction stack resistance between the TX- output node and the negative supply raising the TX- voltage to +V.sub.H and the junction-stack resistance between the TX+ output node and positive supply node correspondingly lowering the TX+ voltage to -V.sub.L as shown. Accordingly, during the portion of the driver-enable sub-interval that follows the SFQ interval (a sub-interval shown in FIG. 2 as a transmit (tx) interval) either of two differential voltage states X or Y will be applied (driven onto) the chip-to-chip signaling link in accordance with the logic state conveyed in the transmit-data input. Those two differential signal states will yield a logic-level `1` or `0` 

an output circuit [107 of fig. 3] suitable for receiving the high and low voltages [+Vs, -Vs], and outputting first output data corresponding to the first data to a data pad during the first output enable period and outputting second output data corresponding to the second data to the data pad during the second output enable period, based on the input data control signal [see fig. 1-3].
Ware does not teach a storage circuit suitable for storing the first data and outputting the stored first data as third data when the second data is read; transitioning each of the high and low voltages from the target level to a reset level or maintaining each of the high and low voltages at the target level, according to a logical relationship between the second data and the third data during an output disable period between the first output enable period and the second output enable period.
Krishnamurthy teaches an integrated circuit that can be used to provide data communication between or within functional unit blocks wherein the circuit is configured to detect a value change between successive data bits in a data stream.  Specifically, Krishnamurthy teaches a storage circuit [80 of fig. 2] suitable for storing the first data and outputting the stored first data as third data [INPREV] when the second data is read [present input bit];
transitioning a voltage from the target level to a reset level [charge/discharge] or maintaining the voltages at the target level [charge], according to a logical relationship between the second data and the third data during an output disable period [precharge period 48 of fig. 4] between the first output enable period and the second output enable period.
(7)   The precharging and discharging of the output terminal 42 of the dynamic gate 26 within the domino driver 12 is the main source of power loss within the driver 12. Thus, the interconnect 10 if a long stream of logic one bits is applied to the input terminal 22 of the domino driver 12, the driver 12 needs to precharge and then discharge the output terminal 42 for each input bit within the data stream (i.e., during each clock cycle). In data busses within digital data processing devices, however, periods of low data switching activity are common. In conceiving of the present invention, it was appreciated that overall power consumption within a dynamic driver circuit could be reduced considerably by reducing the number of times that a precharge/discharge operation is performed during interconnect operation. 


(8)   FIG. 2 is a schematic diagram illustrating a modified domino logic-based interconnect 72 in accordance with one embodiment of the present invention. For purposes of convenience, the same reference numerals are used in FIG. 2 that were used in FIG. 1 to identify the same or similar functionality. As before, the interconnect 72 includes a domino driver 74, a domino repeater 14, and a receiver 76. However, the driver 74 has been modified to reduce the number of precharge/discharge operations that are performed within the domino driver 74 during periods of low data switching activity. In addition, the receiver 76 has been modified to compensate for changes made in the driver 74. As illustrated, an exclusive OR gate 78 and a master-slave flip flop 80 have been added to the driver circuitry 74. In addition, an exclusive OR gate 82 has been added to the receiver circuitry 76. The input flip flop 80 is coupled to the input terminal 84 of the interconnect 72 for receiving the input data stream. The input flip flop 80 is clocked using the first clock signal .PHI..sub.1 and thus latches a present input bit to an output thereof during each clock cycle. The output of the flip flop 80 is therefore the data bit previously received at the input terminal 84 (i.e., Inprev). The exclusive OR gate 78 receives the present input bit at a first input terminal and the Inprev bit at a second input terminal and performs an exclusive OR operation using the two bit values. Thus, the output of the exclusive OR gate 78 will be logic high only when the two most recent input bit values are different from one another. FIG. 3 is a truth table illustrating the operating characteristics of the exclusive OR gate 78. 

(9)   As shown in FIG. 2, the output of the exclusive OR gate 78 is coupled to the gate terminal of the upper NMOS transistor 32. As described previously, during the high portion 50 of clock signal .PHI..sub.1, the output terminal 42 of the gate 26 will be discharged (i.e., evaluated) whenever the signal at the gate of the upper NMOS transistor 32 is logic high. In this manner, the domino driver 74 will only evaluate when the present input bit at the input terminal 84 is different from the previous input bit. Thus, during periods of low data switching activity (e.g., a long series of logic high bits or a long series of logic low bits), the domino driver 74 will remain charged and power consumption will be relatively low.


    PNG
    media_image3.png
    305
    734
    media_image3.png
    Greyscale


(10)   With reference to FIG. 2, the input flip flop 80 is preferably located off the critical transmission path, where it can be implemented using minimally sized devices. In addition, other alternative structures can be used for performing the functions of the flip flop 80 in accordance with the present invention. For example, the flip flop 80 can be replaced by virtually any form of digital memory device that is capable of storing a previously received data bit. In another alternative approach, a passive delay element having a delay of one clock cycle can be used. Other structures are also possible. It should be appreciated that many alternative circuit structures also exist for providing the collective functionality of the exclusive OR gate 78 and the flip flop 80 of FIG. 2, as will be apparent to persons of ordinary skill in the art. That is, any circuit arrangement that is capable of detecting a value change between successive data bits in a data stream can be used in accordance with the present invention. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the device of Ware with the steps discussed above of Krishnamurthy.  The motivation for doing so would have been to reduce power consumption within the circuit as suggested by Krishnamurthy in Para. (7).
Regarding claim 5, Ware in view of Krishnamurthy teaches the power supply circuit maintains each of the high and low voltages at the target level when a logic level of the second data is equal to a logic level of the third data, and the output circuit skips a reset operation on the data pad during the output disable period when the logic level of the second data is equal to the logic level of the third data [see discussion in claim 4; Fig. 3 of Krishnamurthy].
Regarding claim 6, Ware in view of Krishnamurthy teaches the power supply circuit transitions each of the high and low voltages from the target level to the reset level when a logic level of the second data is different from a logic level of the third data, and the output circuit see discussion in claim 4; Fig. 3 of Krishnamurthy].
Regarding claim 7, Ware in view of Krishnamurthy teaches the control circuit deactivates the reset control signal during the first and second output enable periods, wherein the control circuit deactivates the reset control signal when a logic level of the second data is equal to a logic level of the third data, and activates the reset control signal when the logic level of the second data is different from the logic level of the third data, during the output disable period [see discussion in claim 4; Fig. 3 of Krishnamurthy].
Regarding claim 9, Krishnamurthy teaches the control circuit includes: a comparison circuit [XOR 78] suitable for comparing the second data [DATA IN] with the third data [INPREV], and generating a comparison signal corresponding to the comparison result; an input data control circuit suitable for generating the input data control signal [Clock] based on the first and second data and the comparison signal; and a reset control circuit suitable for generating the reset control signal [precharging] according to the comparison signal [see Fig. 2; see discussed Para. in claim 4].
Regarding claim 10, Ware teaches the output circuit includes one or more Josephson junctions [see Fig. 3].
Regarding claim 11, Ware teaches a semiconductor memory device comprising:
a memory region from which first data and second data are sequentially read; 
a control circuit suitable for generating a reset control signal [Para. 0018] and an input data control signal based on the first to second data, and third data [CKt – see Para. 0012; see further discussion in claim 1];
see Fig. 2 and 3]; and 
an output circuit [107 of fig. 3] suitable for receiving the high [+Vs] and low voltages [-Vs], and sequentially outputting first output data and second output data corresponding to the first data and the second data, respectively, to a data pad [see Fig. 2] by controlling an internal current during a first output enable period and a second output enable period and performing a reset operation on the data pad by adjusting a resistance value of a path of the internal current during an output disable period between the first and second output enable periods, in response to the reset control signal and the input data control signal [see fig. 3 and 4 – State X, and Y].
[0016] Still referring to FIG. 1 and more particularly to the Josephson junction I-V curve shown in detail view 190, each Josephson junction within a given junction stack behaves hysteretically as current through the junction is increased and then decreased. More specifically, each junction superconducts (i.e., exhibits zero resistance and zero voltage drop) until the conducted current rises above a "critical current" I.sub.J1 (I.sub.Crit), at which point the junction transitions from the superconducting state to a "voltage state" characterized by a fixed resistance, R.sub.J1 (i.e., i.e., such that a nonzero voltage drop appears across the junction). Thereafter, the junction remains in the voltage state even as current drops below the critical current (hence the hysteretic operation), not returning to the superconducting state until the current finally drops below a hysteretic current (I.sub.Hyst) which may be at or near the zero conduction point. Approximate values for the junction current and voltage at the transition from the superconducting state to the voltage state (and thus the nonzero junction resistance) are shown for an exemplary Josephson junction implementation. Other values may apply in alternative embodiments. 

[0017] Josephson-junction hysteresis is exploited in the differential output driver 107 of FIG. 1 by biasing the individual driver branches such the current through each input/output leg is marginally below the critical current and choosing the drive-point resistance such that a quantum pulse supplied to the input leg will transiently raise the current within at least one of the input leg or output leg above the critical current, causing one or more of the junctions in that leg to transition to the voltage state and thus increase the net resistance in that leg such that the current in the counterpart leg is increased sufficiently above the critical current to transition all the junctions in that leg (i.e., the entire junction stack) into the voltage state. The transition of the entire junction stack in either the input leg or output leg to the voltage state shifts the predominant current back to the alternate leg (output or input) causing the remaining junctions in that stack to transition to the voltage state. Overall the back-and-forth current imbalance within input and output legs of a given driver branch occurs over a matter of picoseconds, effecting a near instantaneous transition of the entire output driver (i.e., the two stacks of Josephson junctions in each driver branch) from a superconducting-stack state to a resistive-stack state--referred to herein as driver output states X and Y, respectively. 

[0018] FIGS. 2 illustrates an exemplary timing diagram for generation of data-dependent X and Y driver output states in accordance with the differential output driver shown in FIG. 1. In the depicted example, the driver supply voltages +Vs and -Vs are supplied by circuitry outside the cold-chip temperature domain (e.g., supplied by the warm chip or another component in the warmer domain) and cycled between ground and maximum voltage potentials (+Vs,max and -Vs,max) during every bit interval. As the supply voltages are driven to the ground or "reset" potential, the bias current within each leg of each driver branch is zeroed, resetting any voltage-state junction stacks to transparency (i.e., to the superconducting or transparent state) at the conclusion of a given bit interval and start of the subsequent bit interval. Accordingly, when the voltage supply nodes transition from their reset levels (e.g., ground) to maximum supply levels (+Vs,max; and -Vs,max, respectively)--marking the start of a "driver-enable" subinterval--each driver-branch input and output leg is initialized into a superconducting (junction-stack-transparent) state so that the output driver itself is rendered to state X. Thus, the TX+ and TX- outputs initially rise/fall to +V.sub.H and -V.sub.L levels, respectively, at the start of the driver-enable subinterval within each bit interval. As shown, a transmit data input pulse, if any, is applied to the input legs of the driver branches during the leading portion of the driver-enable subinterval (i.e., during another subinterval referred to herein as the single-flux-quantum (SFQ) interval). In this example, complement input data is supplied to both driver branches in which a logic `1` is indicated by lack of a quantum pulse during the SFQ interval and a logic `0` is indicated by presence of a quantum pulse, the former being shown for one bit interval and the latter shown for the subsequent bit interval. In the logic `1` bit interval, the blank SFQ interval (i.e., quantum pulse omission) renders no state change within the junction stacks of the output driver so that the state X output levels are maintained throughout the driver-enable interval. By contrast, in the logic `0` bit interval, quantum pulse 195 temporarily decreases the bias current flowing into the input leg of each driver branch (being supplied thereto in separate instances) and correspondingly increases the bias current within the output leg of each branch, causing at least one junction within the junction-stack of each output leg to transition to the voltage state and thereby increase the bias current flowing into the input leg. The increased current flow within each driver-branch input leg now exceeds the critical current of all junctions in the input-leg junction stack, rendering the entire stack into the voltage state and steering the bias current back to the output leg to likewise render the junction stack in that leg into the voltage state. As discussed above, the net effect of the input quantum pulse is a near-instantaneous transition of all junction stacks within the output driver to the voltage state, rendering the output driver into state Y in which the TX+ and TX- voltage levels are reversed relative to state X. That is, the junction stack resistances are chosen (i.e., engineered by virtue of the number of junctions (n) in each stack) to reverse the state-X output voltage levels--the junction stack resistance between the TX- output node and the negative supply raising the TX- voltage to +V.sub.H and the junction-stack resistance between the TX+ output node and positive supply node correspondingly lowering the TX+ voltage to -V.sub.L as shown. Accordingly, during the portion of the driver-enable sub-interval that follows the SFQ interval (a sub-interval shown in FIG. 2 as a transmit (tx) interval) either of two differential voltage states X or Y will be applied (driven onto) the chip-to-chip signaling link in accordance with the logic state conveyed in the transmit-data input. Those two differential signal states will yield a logic-level `1` or `0` 

Ware does not teach a storage circuit suitable for storing the first data and output the stored first data as third data when the second data is read and performing or skipping a reset operation on the data pad during an output disable period between the first and second output enable periods.
Krishnamurthy teaches Krishnamurthy teaches an integrated circuit that can be used to provide data communication between or within functional unit blocks wherein the circuit is configured to detect a value change between successive data bits in a data stream.  Specifically, Krishnamurthy teaches a storage circuit [80 of fig. 2] suitable for storing the first data and output the stored first data as third data when the second data is read and performing or skipping a reset operation on the data pad during an output disable period between the first and second output enable periods [see further discussion in claim 4].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the device of Ware with the circuit discussed above of Krishnamurthy.  The motivation for doing so would have been to prevent unnecessary charging/discharging operation during an output disable period which help to reduce power consumption and latency.
Regarding claim 12, Ware teaches the internal current is generated in the output circuit, and becomes a basis when the first and second output data are outputted [see fig. 2 and 3].
Regarding claim 13, Ware in view of Krishnamurthy teaches wherein the output circuit adjusts the resistance value relatively low during the first and second output enable periods, wherein the output circuit performs the reset operation by adjusting the resistance value relatively high when a logic level of the first data is different from a logic level of the second see Para. 0016-0018 of Ware], and skips the reset operation [see discussion in claim 4] by keeping the resistance value relatively low when the logic level of the first data is equal to the logic level of the second data, during the output disable period.
Regarding claim 14, Ware in view of Krishnamurthy teaches the control circuit deactivates the reset control signal during the first and second output enable periods, wherein the control circuit deactivates the reset control signal when a logic level of the second data is equal to a logic level of the third data, and activates the reset control signal when the logic level of the second data is different from the logic level of the third data, during the output disable period [see discussed Para. in claim 4 and specifically fig. 3 of Krishnamurthy].
Regarding claim 16, Krishnamurthy teaches the control circuit includes: a comparison circuit [78] suitable for comparing the second data with the third data, and generating a comparison signal corresponding to the comparison result; an input data control circuit suitable for generating the input data control signal based on the first and second data and the comparison signal [26 – Para. (6)]; and a reset control circuit suitable for generating the reset control signal according to the comparison signal [Para. (8), (9), (11)].
Regarding claim 17, Ware teaches wherein the output circuit includes one or more Josephson junctions [see fig. 3].
Regarding claim 18, Ware teaches wherein the output circuit [107 of fig. 3] includes: a fixed resistance element [R1] coupled between a supply terminal of the high voltage and a first supply node [+Vs]; a variable resistance element [Rs] coupled between a supply terminal of the low voltage and a second supply node [-Vs], and having a resistance value which is varied in response to the reset control signal [Para. 0016-0018]; a first current path coupled between the first and second supply nodes, and including one or more first Josephson junctions coupled in see Fig. 3], wherein the input data control signal [/txd] is inputted through an input node between each of the first Josephson junctions and the first resistance element, and the first and second output data are outputted through an output node [TX] between the second Josephson junctions and the second resistance element.
Regarding claim 19, Ware teaches the output circuit [107 of fig. 3] includes: a variable resistance element [Rs] coupled between a supply terminal of the high voltage and a first supply node [+Vs], and having a resistance value which is varied in response to the reset control signal [Para. 0016-0018]; a fixed resistance element [R1] coupled between a supply terminal of the low voltage and a second supply node [-Vs]; a first current path coupled between the first and second supply nodes, and including one or more first Josephson junctions coupled in series and a first resistance element; and a second current path coupled between the first and second supply nodes, and including one or more second Josephson junctions coupled in series and a second resistance element [see Fig. 3], wherein the input data control signal [/txd] is inputted through an input node between the first Josephson junctions and the first resistance element, and the first and second output data [TX+, TX-] are outputted through an output node between the second Josephson junctions and the second resistance element.
Regarding claim 20, Ware teaches wherein the output circuit [107] includes: a first variable resistance element [Rs] coupled between a supply terminal of the high voltage and a first supply node [+Vs], and having a resistance value which is varied in response to the reset control signal [Para. 0016-0018]; a second variable resistance element [Rs] coupled between a supply terminal of the low voltage and a second supply node [-Vs], and having a resistance value Para. 0016-0018]; a first current path coupled between the first and second supply nodes, and including one or more first Josephson junctions coupled in series and a first resistance element; and a second current path coupled between the first and second supply nodes, and including one or more second Josephson junctions coupled in series and a second resistance element [see fig. 3], wherein the input data control signal [/txd] is inputted through an input node between the first Josephson junctions and the first resistance element, and the first and second output data [TX+, TX-] are outputted through an output node between the second Josephson junctions and the second resistance element.
Regarding claim 21, Ware teaches a transmitter comprising:
an output circuit [107] configured to output first data during a first output enable period [driver enable] and output second data during a second output enable period [(second) driver enable], to a data output terminal [TX] in a superconducting state or a voltage state depending on values of the first and second data [see Fig. 2 or 5; Para. 0016]; and 
[0018] FIGS. 2 illustrates an exemplary timing diagram for generation of data-dependent X and Y driver output states in accordance with the differential output driver shown in FIG. 1. In the depicted example, the driver supply voltages +Vs and -Vs are supplied by circuitry outside the cold-chip temperature domain (e.g., supplied by the warm chip or another component in the warmer domain) and cycled between ground and maximum voltage potentials (+Vs,max and -Vs,max) during every bit interval. As the supply voltages are driven to the ground or "reset" potential, the bias current within each leg of each driver branch is zeroed, resetting any voltage-state junction stacks to transparency (i.e., to the superconducting or transparent state) at the conclusion of a given bit interval and start of the subsequent bit interval. Accordingly, when the voltage supply nodes transition from their reset levels (e.g., ground) to maximum supply levels (+Vs,max; and -Vs,max, respectively)--marking the start of a "driver-enable" subinterval--each driver-branch input and output leg is initialized into a superconducting (junction-stack-transparent) state so that the output driver itself is rendered to state X. Thus, the TX+ and TX- outputs initially rise/fall to +V.sub.H and -V.sub.L levels, respectively, at the start of the driver-enable subinterval within each bit interval. As shown, a transmit data input pulse, if any, is applied to the input legs of the driver branches during the leading portion of the driver-enable subinterval (i.e., during another subinterval referred to herein as the single-flux-quantum (SFQ) In the logic `1` bit interval, the blank SFQ interval (i.e., quantum pulse omission) renders no state change within the junction stacks of the output driver so that the state X output levels are maintained throughout the driver-enable interval. By contrast, in the logic `0` bit interval, quantum pulse 195 temporarily decreases the bias current flowing into the input leg of each driver branch (being supplied thereto in separate instances) and correspondingly increases the bias current within the output leg of each branch, causing at least one junction within the junction-stack of each output leg to transition to the voltage state and thereby increase the bias current flowing into the input leg. The increased current flow within each driver-branch input leg now exceeds the critical current of all junctions in the input-leg junction stack, rendering the entire stack into the voltage state and steering the bias current back to the output leg to likewise render the junction stack in that leg into the voltage state. As discussed above, the net effect of the input quantum pulse is a near-instantaneous transition of all junction stacks within the output driver to the voltage state, rendering the output driver into state Y in which the TX+ and TX- voltage levels are reversed relative to state X. That is, the junction stack resistances are chosen (i.e., engineered by virtue of the number of junctions (n) in each stack) to reverse the state-X output voltage levels--the junction stack resistance between the TX- output node and the negative supply raising the TX- voltage to +V.sub.H and the junction-stack resistance between the TX+ output node and positive supply node correspondingly lowering the TX+ voltage to -V.sub.L as shown. Accordingly, during the portion of the driver-enable sub-interval that follows the SFQ interval (a sub-interval shown in FIG. 2 as a transmit (tx) interval) either of two differential voltage states X or Y will be applied (driven onto) the chip-to-chip signaling link in accordance with the logic state conveyed in the transmit-data input. Those two differential signal states will yield a logic-level `1` or `0` signal sample when conditioned and captured within the signal receiver of the warm IC (i.e., when sampled within receive window 197 shown in FIG. 2). 

a power supply circuit configured to supply a high voltage [+Vs, max] and a low voltage [-Vs, max] which have target levels during the first and second output enable periods, to the output circuit [see fig. 2 or 5], 
wherein the high voltage and the low voltage have reset levels during an output disable period between the first and second output enable periods [see fig. 2 or 5; Para. 0018 - As the supply voltages are driven to the ground or "reset" potential, the bias current within each leg of each driver branch is zeroed, resetting any voltage-state junction stacks to transparency (i.e., to the superconducting or transparent state) at the conclusion of a given bit interval and start of the subsequent bit interval].
Ware does not teach when the first and second data have different values, the high voltage and the low voltage have reset levels during an output disable period between the first and second output enable periods, and when the first and second data have a same value, the high voltage and the low voltage maintain target levels during the output disable period.
Krishnamurthy teaches an integrated circuit that can be used to provide data communication between or within functional unit blocks wherein the circuit is configured to detect a value change between successive data bits in a data stream.  Specifically, Krishnamurthy teaches when the first and second data have different value, the voltage have reset levels during an output disable period [48] between the first and second output enable periods [see Fig. 4] and when the first and second data have a same value, the voltage maintain target levels [remain charged] during the output disable period.

    PNG
    media_image4.png
    196
    448
    media_image4.png
    Greyscale

(7)   The precharging and discharging of the output terminal 42 of the dynamic gate 26 within the domino driver 12 is the main source of power loss within the driver 12. Thus, the interconnect 10 of FIG. 1 can consume a great deal of power during periods of low data switching activity. For example, if a long stream of logic one bits is applied to the input terminal 22 of the domino driver 12, the driver 12 needs to precharge and then discharge the output terminal 42 for each input bit within the data stream (i.e., during each clock cycle). In data busses within digital data processing devices, however, periods of low data switching activity are common. In conceiving of the present invention, it was appreciated that overall power consumption within a dynamic 


(8)   FIG. 2 is a schematic diagram illustrating a modified domino logic-based interconnect 72 in accordance with one embodiment of the present invention. For purposes of convenience, the same reference numerals are used in FIG. 2 that were used in FIG. 1 to identify the same or similar functionality. As before, the interconnect 72 includes a domino driver 74, a domino repeater 14, and a receiver 76. However, the driver 74 has been modified to reduce the number of precharge/discharge operations that are performed within the domino driver 74 during periods of low data switching activity. In addition, the receiver 76 has been modified to compensate for changes made in the driver 74. As illustrated, an exclusive OR gate 78 and a master-slave flip flop 80 have been added to the driver circuitry 74. In addition, an exclusive OR gate 82 has been added to the receiver circuitry 76. The input flip flop 80 is coupled to the input terminal 84 of the interconnect 72 for receiving the input data stream. The input flip flop 80 is clocked using the first clock signal .PHI..sub.1 and thus latches a present input bit to an output thereof during each clock cycle. The output of the flip flop 80 is therefore the data bit previously received at the input terminal 84 (i.e., Inprev). The exclusive OR gate 78 receives the present input bit at a first input terminal and the Inprev bit at a second input terminal and performs an exclusive OR operation using the two bit values. Thus, the output of the exclusive OR gate 78 will be logic high only when the two most recent input bit values are different from one another. FIG. 3 is a truth table illustrating the operating characteristics of the exclusive OR gate 78. 

(9)   As shown in FIG. 2, the output of the exclusive OR gate 78 is coupled to the gate terminal of the upper NMOS transistor 32. As described previously, during the high portion 50 of clock signal .PHI..sub.1, the output terminal 42 of the gate 26 will be discharged (i.e., evaluated) whenever the signal at the gate of the upper NMOS transistor 32 is logic high. In this manner, the domino driver 74 will only evaluate when the present input bit at the input terminal 84 is different from the previous input bit. Thus, during periods of low data switching activity (e.g., a long series of logic high bits or a long series of logic low bits), the domino driver 74 will remain charged and power consumption will be relatively low.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the device of Ware with the steps discussed above of Krishnamurthy.  The motivation for doing so would have been to prevent unnecessary charging/discharging operation during an output disable period which help to reduce power consumption and latency.

Regarding claim 23, Krishnamurthy teaches a storage circuit [80] configured to store sequentially inputted data [DATA IN and INPREV] and sequentially output the stored data as the first and second data [DATA OUT]; a comparison circuit [78] configured to compare the values of the first and second data to generate a comparison signal; and a reset control circuit [26] configured to generate a reset control signal according to the comparison signal, and provide the reset control signal to the power supply circuit [charge/discharge], wherein the reset control signal is deactivated during the output disable period when the first and second data have a same value [see Fig. 3].
Regarding claim 24, Krishnamurthy teaches an input data control circuit [26] configured to generate an input data control signal based on the first and second data and the comparison signal, and provide the input data control signal to the output circuit [76 of fig. 2].
Regarding claim 25, Ware teaches a transmitter comprising:
a transmission circuit configured to output first data during a first output enable period and output second data during a second output enable period, to an output terminal in a superconducting state or a voltage state depending on values of the first and second data [see discussion in claim 21]; and 
a variable resistance element [Rs] coupled to at least one of first and second supply voltage terminals of the transmission circuit [+Vs, -Vs], and configured to have, in response to a reset control signal, a first resistance value to allow at least a supply voltage having constant see fig. 2 or 5], and 
a second resistance value to block supplying of the supply voltage to the transmission circuit during an output disable period between the first and second output enable periods [see Fig. 2 or 5], 
[0017] Josephson-junction hysteresis is exploited in the differential output driver 107 of FIG. 1 by biasing the individual driver branches such the current through each input/output leg is marginally below the critical current and choosing the drive-point resistance such that a quantum pulse supplied to the input leg will transiently raise the current within at least one of the input leg or output leg above the critical current, causing one or more of the junctions in that leg to transition to the voltage state and thus increase the net resistance in that leg such that the current in the counterpart leg is increased sufficiently above the critical current to transition all the junctions in that leg (i.e., the entire junction stack) into the voltage state. The transition of the entire junction stack in either the input leg or output leg to the voltage state shifts the predominant current back to the alternate leg (output or input) causing the remaining junctions in that stack to transition to the voltage state. Overall the back-and-forth current imbalance within input and output legs of a given driver branch occurs over a matter of picoseconds, effecting a near instantaneous transition of the entire output driver (i.e., the two stacks of Josephson junctions in each driver branch) from a superconducting-stack state to a resistive-stack state--referred to herein as driver output states X and Y, respectively. 

[0018] FIGS. 2 illustrates an exemplary timing diagram for generation of data-dependent X and Y driver output states in accordance with the differential output driver shown in FIG. 1. In the depicted example, the driver supply voltages +Vs and -Vs are supplied by circuitry outside the cold-chip temperature domain (e.g., supplied by the warm chip or another component in the warmer domain) and cycled between ground and maximum voltage potentials (+Vs,max and -Vs,max) during every bit interval. As the supply voltages are driven to the ground or "reset" potential, the bias current within each leg of each driver branch is zeroed, resetting any voltage-state junction stacks to transparency (i.e., to the superconducting or transparent state) at the conclusion of a given bit interval and start of the subsequent bit interval. Accordingly, when the voltage supply nodes transition from their reset levels (e.g., ground) to maximum supply levels (+Vs,max; and -Vs,max, respectively)--marking the start of a "driver-enable" subinterval--each driver-branch input and output leg is initialized into a superconducting (junction-stack-transparent) state so that the output driver itself is rendered to state X. Thus, the TX+ and TX- outputs initially rise/fall to +V.sub.H and -V.sub.L levels, respectively, at the start of the driver-enable subinterval within each bit interval. As shown, a transmit data input pulse, if any, is applied to the input legs of the driver branches during the leading portion of the driver-enable subinterval (i.e., during another subinterval referred to herein as the single-flux-quantum (SFQ) interval). In this example, complement input data is supplied to both driver branches in which a logic `1` is indicated by lack of a quantum pulse during the SFQ interval and the net effect of the input quantum pulse is a near-instantaneous transition of all junction stacks within the output driver to the voltage state, rendering the output driver into state Y in which the TX+ and TX- voltage levels are reversed relative to state X. That is, the junction stack resistances are chosen (i.e., engineered by virtue of the number of junctions (n) in each stack) to reverse the state-X output voltage levels--the junction stack resistance between the TX- output node and the negative supply raising the TX- voltage to +V.sub.H and the junction-stack resistance between the TX+ output node and positive supply node correspondingly lowering the TX+ voltage to -V.sub.L as shown. Accordingly, during the portion of the driver-enable sub-interval that follows the SFQ interval (a sub-interval shown in FIG. 2 as a transmit (tx) interval) either of two differential voltage states X or Y will be applied (driven onto) the chip-to-chip signaling link in accordance with the logic state conveyed in the transmit-data input. Those two differential signal states will yield a logic-level `1` or `0` signal sample when conditioned and captured within the signal receiver of the warm IC (i.e., when sampled within receive window 197 shown in FIG. 2). 

[0019] FIG. 3 illustrates static equivalent circuits for the X and Y states of the FIG. 1 output driver embodiment, showing the junction stacks as short-circuits in state X (i.e., Vj=Rj=0) and as resistances n*Rj in state Y (i.e., where `n` is the number of junctions per stack and Rj is the voltage-state resistance of each junction). More specifically, in state X, the TX+ output node is shorted to the supply-series resistance R.sub.S for the positive supply and separated from the counterpart negative-end supply-series resistance (R.sub.S) by drive-point resistance R.sub.1 so that, the potential across the output leg falls entirely across R.sub.1 to yield a +V.sub.H output at TX+. The opposite is true with respect to the potential across the output leg of the TX- driver branch so that the TX- output is driven to -V.sub.L. In state Y, the voltage-state junction stacks flips the voltage division within the output legs of the TX+ and TX- output drivers so that TX- is driven to +V.sub.H and TX+ is driven to -V.sub.L. 


Ware does not teach when the first and second data have a same value, the reset control signal is deactivated to allow at least the supply voltage to be supplied to the transmission circuit during the output disable period.
see further discussion in claim 21].
Regarding claim 26, Ware teaches  an input current path including first Josephson junctions and a first resistance element coupled in series; and an output current path including second Josephson junctions and a second resistance element coupled in series.
Regarding claim 27, Ware in view of Krishnamurthy teaches a storage circuit configured to store sequentially inputted data and sequentially output the stored data as the first and second data; a comparison circuit configured to compare the values of the first and second data to generate a comparison signal; and a reset control circuit configured to generate the reset control signal according to the comparison signal [see claim 23], and provide the reset control signal to the variable resistance element [Ware teaches provide reset control signal to variable resistance element Rs], wherein the reset control signal is deactivated during the output disable period when the first and second data have a same value [see claim 23].
Regarding claim 28, Krishnamurthy teaches an input data control circuit configured to generate an input data control signal based on the first and second data and the comparison signal, and provide the output control signal to the transmission circuit [see claim 24].

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8 and 15 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the dependent claim(s).  Specifically, the prior art of record does not teach or suggest either individually or in combination the limitation “the control circuit deactivates the input data control signal regardless of the second data during the second output enable period when a logic level of the second data is equal to a logic level of the third data, and determines whether to activate the input data control signal according to the second data during the second output enable period when the logic level of the second data is different from the logic level of the third data, wherein the control circuit deactivates the input data control circuit during the output disable period”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2005/0243708 to Bunkyk teaches  an SFQ exclusive OR gate, having a pair of inputs, an output and a clock input for comparing data bits applied to one input of said pair of inputs with that applied concurrently to the second input of said pair of inputs;  and, responsive 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 IDS filed on 09/23/2019.